McCORD, Judge
(concurring specially).
While the police officer did not announce to appellant juvenile that he was under arrest for violation of the eleven o’clock curfew ordinance of the Town of Gulf Breeze, he testified that he considered appellant was in technical violation of it; that it is not his policy to say to a juvenile “you are under arrest” and “get them shaken up.” The officer testified that prior to the search of appellant’s person, he apprehended him to take him to his office for further check. He had probable cause at that time to believe that appellant was violating the curfew. Because of this, I consider the search was reasonable as incident to a lawful arrest.
While I am somewhat concerned that the prosecution did not introduce the municipal ordinance into evidence, as the court cannot take judicial notice of a municipal ordinance, there was no objection to the testimony of the police officers on that score and both sides apparently concede that there was a municipal curfew ordinance. That question was not raised either at the trial or on appeal.